Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 17, 20-23, 25, 27-32 are presented for examination.
 This action is responsive to the Amendment filed on 3/9/2021.
Applicant is encourage to contact Examiner for an interview to further prosecution.

Response to Arguments
 Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 15, 17, 20-23, 25, 27-32 have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 15, 17, 20-23, 25, 27-32 is respectfully withdrawn.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(a) rejection of claim(s) 15, 17, 20-23, 25, 27-32 have been fully considered and are not persuasive.
 Applicant argues, “The disclosure associated with FIG. 6 states "[a]pproximately in the center of the horizontal bar of volume control 7, the current volume 8 is illustrated by a jump in the contrast of the bar. This arises from the fact that, at the start of the swipe gesture, hand 6 of the user has not selected the position on the display 1 correlating with the current volume 8" (10028). The disclosure continues with "[i]n the example of Figure 7, the user has set the desired current volume 8. The offset between the position of his hand 6 and the current position 8 has remained constant in this case. Now, the user lifts his hand 6 away from the surface of the display 1" (10029). Next, in FIG. 8, the specification provides in 10030 that "[i]n the example of Figure 8, the user has expressed his desire for increased playback volume by the fact that he has operated the surface of display 1 in the area of the volume control 7 through a tap gesture T; in response, a control element 9 is displayed at the location of the current volume 8 and both, the operating element 9 and the current volume 8, are displayed according to the current position of the tap gesture T. The user agrees with the currently set volume 8 and lifts, after the operating situation shown in Figure 8, his hand 6 away from the contact and approaching area of the user interface according to the invention." 
As detailed above, the Office Action argues that "the volume does not appear to be controlled based on the offset but rather based on the direction and movement of the gesture and maintaining an offset between the gesture and the volume level." However, this is precisely what is being presently claimed: "controlling, via the operating unit, the volume in response to the detected swipe gesture, wherein the controlling comprises modifying the volume control interface relative to an offset detected between the current volume level and the area of the volume control interface in front of, but not touching, the surface of the display unit wherein the position and movement of the swipe gesture are detected." While the Specification discloses examples using touch gestures and non-touch gestures, the Specification is nevertheless clear in disclosing that both types of configurations are contemplated in the disclosure (see 10013, and FIGS. 5 and 6 where arrow "P" shows position and movement). 
The Office Action further states "the offset is as a result of user starting a swipe gesture prior to the volume control being displayed whereas in the claim(s) the swipe gesture is provided after the volume control is displayed." Applicant is unsure of the meaning of the argument: as can bee seen in FIG. 7 reproduced above, the swipe gesture is shown as occurring after the volume control is displayed”. 
Examiner respectfully disagrees. Examiner notes that the only mention of “offset” in applicant’s disclosure is “The offset between the position of his hand 6 and the current position 8 has remained constant in this case” in [0029]. The above sentence does not mention anything about the volume being modified relative to the offset, but rather merely states that the offset remains constant when the volume is modified. 
The 35 U.S.C. § 112(a) rejection of claim(s) 15, 17, 20-23, 25, 27-32 is respectfully maintained
Applicant's arguments with respect to claims 15, 17, 20-23, 25, 27-32 under 35 U.S.C. § 103 have been considered, but are not persuasive. 
Regarding claim 15, Applicant argues that Small and Hwang do not teach touchless gestures. Examiner agrees, however Applicant appears to be arguing individual references instead of the combination of references used in the rejection.
Examiner respectfully disagrees. Incorporating the teachings of a second invention into the teachings of a first invention is permissible if the two inventions do not teach away from each other. Incorporating the teachings of sensors and monitoring touchless gestures of Alameh into the teachings of Small and Hwang would allow touchless gestures to be monitored and using touchless gestures “disadvantages potentially associated with touching (e.g., fingerprints and other smudging of a video display screen or germ transmission) can be reduced” (Alameh [82]).
Therefore the combination of Small, Hwang and Alameh is a reasonable combination that sufficiently teaches the limitations of amended claim 15.
 Regarding claim(s) 17, 20-23, 25, 27-32, applicant argues that the claims are allowable for the same reasons as referenced with respect to claim 15. 
For reasons similar to those discussed above with respect to claim 15, examiner asserts that the current cited art sufficiently teaches the claims 17, 20-23, 25, 27-32.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, 20-23, 25, 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 15 and 23 recite, “controlling, via the operating unit, the volume in response to the detected swipe gesture, wherein the controlling comprises modifying the volume control interface relative to an offset detected between the current volume level and 
	The specification does not disclose, “controlling, via the operating unit, the volume in response to the detected swipe gesture, wherein the controlling comprises modifying the volume control interface relative to an offset detected between the current volume level and 
	The only mention of “offset” in applicant’s disclosure is “The offset between the position of his hand 6 and the current position 8 has remained constant in this case” in [0029]. The above sentence does not mention anything about the volume being modified relative to the 
	Claim(s) 17, 20-22 and  25, 27-32 do not contain claim limitations that cure the written description deficiencies of claim(s) 15 and 23 respectively, and therefore are also rejected under 35 U.S.C. 112(a).
Applicant is requested to make appropriate amendments to the claims or clearly point of the specific portions of paragraphs in the specification that support the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 20, 23, 25, 27, 28, 31, 32, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Small (US 20110082619 A1), in view of Hwang (US 20080163053 A1) and Alameh (US 20100295773 A1).

Regarding claim 15, Small teaches method for controlling a volume for a sound playback device for a vehicle via a display unit, comprising (Small [32], [42], [43], [57], method to control the volume of a sound playback device for a car):
providing, via the display unit, a plurality of buttons on the display unit configured as a portion of an operating bar, and are assigned to operating different functions relating to an entertainment system (Small [42], buttons to control various vehicle operations are displayed, Small [48], [60], buttons may be part of an operating bar, and buttons may be related to functions for an entertainment system);
detecting, via the operating unit, a tap gesture in the area of a button of the plurality of buttons; triggering a function associated with the entertainment system, via the operating unit, in response to the recognized tap gesture, wherein the volume control interface is configured to display a current volume level and indicating the operating unit is prepared to receive a user volume selection gesture (Small [42], [57], [70], tap gesture detected near a button, based on the gesture and the button a particular function is performed, Small [57] volume control indicates current volume, and may be changed based on user input);
detecting, via an operating unit, if a swipe gesture is made after a volume control interface is provided in an area of the volume control interface; and controlling, via the operating unit, the volume in response to the detected swipe gesture, wherein the controlling comprises modifying the volume control interface based on the detected swipe gesture (Small [42], [57], [70], swipe gesture near volume control in a volume control interface is detected and volume is changed accordingly).

Small does not specifically teach a tap gesture not touching a surface of the display unit, wherein the plurality of buttons relating to an entertainment system are assigned to operating different functions relating to music playback; modifying the operating bar by providing a volume control interface instead of at least some of the plurality of buttons, via the operating unit, in 
However Hwang teaches wherein the plurality of buttons relating to an entertainment system are assigned to operating different functions relating to music playback; modifying the operating bar by providing a volume control interface instead of at least some of the plurality of buttons, via the operating unit, in response to a recognized gesture (Hwang Figs 8A and 8B, [127, 129-130, 133] initial menu overlay for buttons for functions for content playback is displayed (Fig. 8A), user taps a button and initial menu overlay is replaced with a different menu overlay corresponding to function for the tapped button- the function menu may volume control (Fig. 8B), content may be music).
It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Hwang of wherein the plurality of buttons relating to an entertainment system are assigned to operating different functions relating to music playback; modifying the operating bar by providing a volume control interface instead of at least some of the plurality of buttons, via the operating unit, in response to a recognized gesture, into the invention suggested by Small, so that the buttons of the operating bar- are for music playback as taught by Hwang, and the volume control interface displayed in response to a recognized gesture- are provided instead of at least some of the plurality of buttons of the operating bar as taught by Hwang; since both inventions are directed towards controlling volume for entertainment systems, and incorporating the teaching of Hwang into the invention suggested by Small would provide the added advantage of allowing volume control in Hwang Figs 8A and 8B, [127, 129-130, 133]).

Small and Hwang does not specifically teach a tap gesture not touching a surface of the display unit, the user volume selection comprising a swipe gesture, wherein the swipe gesture is provided in an area of the volume control interface that is in front of, but not touching, the surface of the display unit; and wherein the controlling comprises modifying the volume control interface relative to an offset detected between the current volume level and the area of the volume control interface in front of, , but not touching, the surface of the display unit wherein the position and movement of the swipe gesture are detected.
However Alameh teaches a tap gesture not touching a surface of the display unit (Alameh [110, 132] hover gesture can be used for selection, hover gesture is the touchless equivalent of a tap- remaining in place for a predetermined amount of time);
the user volume selection comprising a swipe gesture, wherein the swipe gesture is provided in an area of the volume control interface that is in front of, but not touching, the surface of the display unit; and wherein the controlling comprises modifying the volume control interface relative to an offset detected between the current volume level and the area of the volume control interface in front of, , but not touching, the surface of the display unit wherein the position and movement of the swipe gesture are detected (Alameh [66, 82, 109] device allows both touch gestures, and contactless gestures to avoid smudges, gestures may be interchanges- any gesture can be configured for any function, so swipe may be used for volume control, Alameh [35, 83, 109, 139-141] volume control may be changed by interacting with volume indicator (icon) through touchless gestures, swipe gesture may be used to interact with Alameh [63] gestures may be performed in front of the display).
It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Alameh of a tap gesture not touching a surface of the display unit, the user volume selection comprising a swipe gesture, wherein the swipe gesture is provided in an area of the volume control interface that is in front of, but not touching, the surface of the display unit; and wherein the controlling comprises modifying the volume control interface relative to an offset detected between the current volume level and the area of the volume control interface in front of, , but not touching, the surface of the display unit wherein the position and movement of the swipe gesture are detected, into the invention suggested by Small and Hwang, so that the tap gesture(s) of Small and Hwang are performed using touchless gestures, and the display unit is further controlled using touchless gestures as taught by Alameh; since both inventions are directed towards controlling volume, and incorporating the teaching of Alameh into the invention suggested by Small and Hwang, would provide the added advantage of allowing the user to control the volume without needing to touch the user interface and smudging the user interface, and the combination would perform with a reasonable expectation of success (Alameh [66, 82, 109], [35, 83, 109, 139-141, 110, 132]).

Regarding claim 17, Small, Hwang and Alameh teaches the invention as claimed in claim 15 above. Small further teaches wherein the plurality of buttons are configured for accessing respective functions for the vehicle when activated by a tap gesture (Small [42], [57], [70], tap gesture detected near a button, based on the gesture and the button a particular function is performed).

Regarding claim 20, Small, Hwang and Alameh teaches the invention as claimed in claim 15 above. Small further teaches recognizing, via the operating unit, a tap gesture in the area of the displayed volume control after detecting the swipe gesture; and controlling, via the operating unit, the volume according to a position of the tap gesture (Small [42], [57], [70], based on a tap near a button, volume may be modified, , swipe gesture can be made at any time- so could be made after triggering a function using a tap gesture).

Claim 23 is for a user interface executing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Small further teaches a user interface, display unit and operating unit (Small [34]).

Claims 25, 28 are dependent on claim 23 above, are for a user interface executing instructions similar in scope to the method of claims 17, 20, respectively, and are rejected under the same rationale

Regarding claim 27, Small, Hwang and Alameh teaches the invention as claimed in claim 23 above. Claim 23 further teaches wherein the display unit is configured to display a volume control in response to detecting the swipe gesture (swipe is made while volume control is displayed).

Regarding claim 31, Small, Hwang and Alameh teaches the invention as claimed in claim 23 above. Small further teaches wherein the display unit comprises an instrument cluster of the vehicle (Small [33], [34], display unit may be used to display vehicle subsystem functions).

Regarding claim 32, Small, Hwang and Alameh teaches the invention as claimed in claim 23 above. Small further teaches wherein the operating unit comprises one of(i) a touch-sensitive surface in front of the display (Small [33], display unit may be touch sensitive).

Claims 21, 29, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Small (US 20110082619 A1), in view of Hwang (US 20080163053 A1) and Alameh (US 20100295773 A1), and further in view of Kerr (US 20100328224 A1).

Regarding claim 21, Small, Hwang and Alameh teaches the invention as claimed in claim 15 above. Small does not specifically teach recognizing, via the operating unit, an expiry of a predefined period of time after controlling the volume; hiding, via the display unit, the volume control; and re-displaying, via the display unit, at least some of the plurality of buttons on the display unit.
However Kerr teaches recognizing, via the operating unit, an expiry of a predefined period of time after controlling the volume; hiding, via the display unit, the volume control; and re-displaying, via the display unit, at least some of the plurality of buttons on the display unit (Kerr Figs. 9A, 9B, [62], [63], claim 12, overlays are displayed for certain controls, overlays may be for volume, if a time period lapses since user last interacted with an overlay- overlay is removed, rest of display remains, Kerr [33] touch sensing does not require actual touch and can detect near touch and remote gestures).
It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Kerr of recognizing, via the operating unit, an expiry of a predefined period of time after controlling the volume; hiding, via the display unit, the volume control; and re-displaying, via the display unit, at least some of the plurality of buttons on the display unit, into the invention suggested by Small, Hwang and Alameh; since both inventions are directed towards using volume control, and incorporating the Kerr into the invention suggested by Small, Hwang and Alameh would provide the added advantage of allowing user interface(s) and their elements to be automatically removed based on the user not having interacted with the elements for a specified period of time, thereby eliminating the need for a user needing to explicitly provide an instruction for removal, and avoiding cluttering the user interface by removing the volume control if the user is not using it, and the combination would perform with a reasonable expectation of success (Kerr Figs. 9A, 9B, [62], [63], [33] claim 12).

Claim 29 is dependent on claim 27 above, are for a user interface executing instructions similar in scope to the method of claim 18, and is rejected under the same rationale.

Claims 22, 30, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Small (US 20110082619 A1), in view of Hwang (US 20080163053 A1) and Alameh (US 20100295773 A1), and further in view of Yeung (US 20120306773 A1).

Regarding claim 22, Small, Hwang and Alameh teaches the invention as claimed in claim 19 above. Small does not specifically teach detecting, via the control unit, a double click on the volume control; and controlling, via the control unit, the volume to one of (i) a minimum value.
However Yeung teaches detecting, via the control unit, a double click on the volume control; and controlling, via the control unit, the volume to one of (i) a minimum value (Yeung [56]-[58], gesture may be used to control volume control, gesture may be double click and volume may be muted).
It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Yeung of detecting, via the control unit, a double click on the volume control; and controlling, via the control unit, the volume Yeung into the invention suggested by Small, Hwang and Alameh would provide the added advantage of allowing the user to remove distractions by muting the volume, and the combination would perform with a reasonable expectation of success  (Yeung [56]-[58]).

Claim 30 is dependent on claim 27 above, are for a user interface executing instructions similar in scope to the method of claim 22, and is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178